HAYNSWORTH, Chief Judge,
dissenting:
For the reasons ably stated by Judge Butzner for the majority, I agree that this annexation procedure as applied is unconstitutional. I dissent, however, from the conclusion that the statutory provisions are’ severable and from the judgment upholding the election solely on the basis of the vote of the electors.
The legislature of South Carolina has shown an extraordinary concern for the interests of property owners in areas sought to be annexed by municipalities. The requirement of a petition by fifteen percent of the property owners in the annexed area as a pre-condition of any vote by electors or property owners is a clear and persuasive indication of it. The requirement that a majority of property owners vote in favor of the annexation provides a further conclusive indication of the legislature’s desire to give property holders in the annexed area an effective veto over any annexation. Severing the property holder vote from the statute would completely undermine the intended operation of the statutory scheme. Indeed, it seems plain to me that the legislature was firmly of the opinion that what happened in this case should not be allowed to happen.
This annexation proceeding did not arise out of a movement by residents of the area sought to be annexed to have the area annexed by the City of Charleston. It began with the City of Charleston and arose out of its perceived need to annex a generally industrialized area with few residents in order to enhance the revenues of the City of Charleston without a comparable increase in its expenditures. The City first considered an attempt to annex a larger area, b.ut cut off a portion of the area initially considered to enhance the probability that a vote of the relatively few residents of the remaining area would be cast in favor of the annexation. The vote of the electors residing in the City of Charleston was easily won, of course, because annexation of this generally industrial-commercial area would enlarge the public funds available for expenditure within the old limits of the City of Charleston.
While I agree that as applied the particular statutory scheme is unconstitutional, I would hold that a legal annexation was not effected by the vote, leaving further annexation proceedings to be had under any statute which may be enacted subsequently by the South Carolina Legislature.